Cole, J.,
dissenting. — There is no dispute about the facts. Wright recovered his judgment against Wm. F. *299Ayres before David M. Ayres purchased the property in controversy and had it conveyed to Wm. F., his father. Hence, Wright parted with nothing, and gave no credit on account of it. Wm. F. .Ayres paid no consideration for the lot and suffered no damages or loss by reason of the title being conveyed to him. Hence, his ability to pay the judgment was not at all impaired by his holding the title. These considerations show that Wright has no possible equity whatever in or to the property. If he has any claim to the lot, it rests alone in .the .merest legal technicality.
Howell purchased the property of David M. Ayres, in good faith and for a full consideration paid. David M. Ayres claimed to be the real owner of it, but said the title was in John W. Haster, his father-in-law, who would convey at his request. Upon inquiry of Haster, it wa§ ascertained by Howell, that he acknowledged the ownership of David M. Ayres and his willingness to convey at his request. Howell then purchased of David M. Ayres; paid the consideration in money, and received, a conveyance of the lot from John W. Haster. All this, before the levy or sale to plaintiff. Now, apply the doctrine of the foregoing opinion (first above)¿ about which there is no dispute, to wit: “ It is now the settled American doctrine, that a bona fide purchaser for a valuable consideration is protected under these statutes (13 and 27 Eliz.), as adopted in this country, whether he purchases from a fraudulent grantor or a fraudulent grantee,” and we have the true and correct conclusion, namely, that Howell, being a purchaser in good faith from the fraudulent grantor, David M. Ayres, is protected in his title.
But the foreclosure of the mortgage made by Wm. F. Ayres to Cook and assigned to Haster, and the purchase of the lot thereunder by Haster, is made “ a stone of stumbling and a rock of fence ” in the otherwise unobstructed pathway to the logical, legal and equitable con*300elusion, above named. It is asserted in the first opinion above, and correctly, that “ David M. Ayres could assert no claim to the property. The law furnishes him no remedy by which he can enforce any right in regard to it. It follows that all the incidents of ownership attached to the property in the hands of Win. F. Ayres, subject to the paramount rights of the creditors of David M. and of hona fide purchasers for value from him.”
And it is just as true that although Haster may have purchased the mortgage, and at its foreclosure, the lot, with full knowledge of all the facts respecting the title, and under an agreement with David M. Ayres to convey it to him, yet David M. could assert no claim to the property as against Haster. Therefore, the rights of David M. Ayres were no more and no less as against Haster, his father-in-law, in any event than as against Wm. F. Ayres, his father. David M. could not enforce any rights against either; but yet, either might recognize his rights and accord them to him. Haster did this, and in doing it enabled David M. to sell to Howell, a good faith purchaser, for value. Whether Haster purchased the mortgage and lot, in good faith or in bad faith, cannot affect Howell’s rights. He is a purchaser in good faith and for value, from a fraudulent grantor, and no purchaser from a fraudulent grantee is contesting his right; and as is stated in the first opinion above he “ is protected ” by the statutes. The majority opinion fails to award the protection which the statute guarantees.
Because my judgment, grounded upon the conceded principles of law, and my conscience, enlightened and guided by the rules and ethical principles of equity, declare to me, alike,'that the conclusion reached by the foregoing opinion is violative of the one, and effectuates great injustice in the name of, though (as I think) in utter antagonism to the other, I have been constrained to prepare this dissent.